14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas COBB, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor;  Gemstone CoalCompany, Respondents.
No. 93-1471.
United States Court of Appeals,Fourth Circuit.
Submitted:  Nov. 8, 1993.Decided:  Dec. 9, 1993.

On Petition for Review of an Order of the Benefits Review Board.  (91-1513-BLA)
Thomas Cobb, petitioner pro se.
Marta Kusic, Washington, D.C.;   Michael Francis Blair, Abingdon, VA, for respondents.
Before NIEMEYER and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Petitioner seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. Secs. 901-945 (West 1986 & Supp.1993).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Cobb v. Director, Office of Workers' Compensation Programs, No. 911513-BLA (B.R.B. Feb. 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 We have reviewed the Director's contentions supporting his position that remand is appropriate in this case.  We note that most of these arguments were not exhausted before the Board.  In any event, however, we find no error which warrants vacating and remanding the Board's decision